DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-46 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, information disclosure statements (IDS) have been filed on 5/11/2021, 8/16/2021, 12/30/2021, and 6/15/2022 and have been reviewed by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Lift fan assembly 119 from paragraph 21, and Battery units 135 from paragraph 27.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 118 shown in figure 1B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Paragraph 21 refers to lift fan assemblies 117, and 119, but in figure 1B the figure has elements 117, and 118, the examiner believes that elements 119, and 118 are meant to be the same element and either the figure or the specification should be amended so that they are in agreement.  The examiner does not see battery unit 135 introduced in paragraph 27 in the figures.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 37-41, 43, 44, and 46 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Raposo (PGPub #2010/0301168).
Regarding claim 37, Raposo teaches a method for controlling one or more tilting fan assemblies of an aircraft, the method comprising: receiving, by a control system coupled to an aircraft (Abstract, lines 7-11, and Paragraph 68, lines 1-6), a flight instruction (Paragraph 68, lines 1-6); determining, by the control system, a position of a plurality of tilting fan assemblies coupled to the aircraft (1, and 2, and Paragraph 68, lines 1-6, and Claim 29, lines 1-17), wherein the aircraft is configured for vertical takeoff and landing (Abstract, lines 1-7); controlling, by the control system, one or more of the plurality of tilting fan assemblies between a vertical lift position and a forward flight position based on the flight instruction (Paragraph 68, lines 1-6, Paragraph  72, lines 1-9, and Claim 30, lines 1-13); and continuously monitoring, by the control system, the position of the plurality of tilting fan assemblies in view of the flight instruction (Paragraph 3, lines 1-10).
Regarding claim 38, Raposo teaches the method of claim 37, further comprising: controlling, by the control system, a first tilting fan assembly and a second tilting fan assembly among the plurality of tilting fan assemblies independently from each other (Paragraph  72, lines 1-9).
Regarding claim 39, Raposo teaches the method of claim 37, further comprising: controlling, by the control system, at least a subset of the plurality of tilting fan assemblies simultaneously (Paragraph  72, lines 1-9, this teaches that both of the fan assemblies can be tilted simultaneously).
Regarding claim 40, Raposo teaches the method of claim 37, further comprising: controlling, by the control system, the position of the plurality of tilting fan assemblies automatically (Paragraph 68, lines 1-6, Paragraph 214, lines 1-12, and Paragraph 215, lines 1-6).
Regarding claim 41, Raposo teaches the method of claim 37, further comprising: controlling, by the control system, the position of the plurality of tilting fan assemblies based on a signal received from a remote entity (Paragraph 4, lines 1-5, and Paragraph 68, lines 1-6, this teaches that the vehicle can be a remotely operated vehicle which must receive signals from a remote entity).
Regarding claim 43, Raposo teaches the method of claim 37, wherein the flight instruction is a hover instruction or a landing instruction (Paragraph 68, lines 1-6, and Claim 31, lines 1-15), and wherein controlling the one or more of the plurality of tilting fan assemblies comprises: controlling the one or more of the plurality of tilting fan assemblies to the vertical lift position (Paragraph 68, lines 1-6, Claim 24, lines 37-42, and Claim 31, lines 1-15).
Regarding claim 44, Raposo teaches the method of claim 37, wherein the flight instruction is an instruction to switch to forward flight (Paragraph 68, lines 1-6, and Claim 31, lines 1-15), and wherein controlling the one or more of the plurality of tilting fan assemblies comprises: Page 9 of 11Appl. No. 17/162,313Attorney Docket No.: 105984-1233698 Amdt. dated July 22, 2022 Preliminary Amendment controlling the one or more of the plurality of tilting fan assemblies to the forward flight position (Paragraph 68, lines 1-6, Claim 24, lines 31-36).
Regarding claim 46, Raposo teaches the method of claim 37, further comprising: receiving, by the control system, flight data from one or more sensors coupled to the aircraft (Paragraph 3, lines 1-10, Paragraph 68, lines 1-6, and Paragraph 215, lines 1-6); and controlling the position of the plurality of tilting fan assemblies based on the flight data received from the one or more sensors coupled to the aircraft (Paragraph 3, lines 1-10, Paragraph 68, lines 1-6, and Paragraph 215, lines 1-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kiesewetter et al. (PGPub #2020/0164972) in view of Raposo (PGPub #2010/0301168).
Regarding claim 1, Kiesewetter teaches an aircraft configured for vertical takeoff and landing, the aircraft comprising: a fuselage (2); a pair of wings (6a, and 6b) coupled to opposite sides of the fuselage (2, 6a, and 6b as seen in figure 2); a plurality of lift fan assemblies (4b, and 4d) coupled to the pair of wings (4b, 4d, 6a, and 6b as seen in figure 2), wherein the plurality of lift fan assemblies are configured to create a vertical lift (4b, and 4d as seen in figure 2); a plurality of tilting fan assemblies (4a, and 4c) configured to move between a vertical lift position and a forward flight position (4a, and 4c as seen in figures 2, and 5, and Paragraph 95, lines 1-10); and but does not explicitly teach a control system configurable to control the plurality of tilting fan assemblies between the vertical lift position and the forward flight position.
However, Raposo does teach a control system configurable to control the plurality of tilting fan assemblies between the vertical lift position and the forward flight position (Abstract, lines 7-11, and Paragraph 68, lines 1-6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a controller control the tilting of the fans because Kiesewetter and Raposo are both VTOL aircraft with fixed vertical fans and tiltable fans.  The motivation for having a controller control the tilting of the fans is that it allows the fans position to be changed as necessary to meet the desired flight goals.
Regarding claim 4, Kiesewetter as modified by Raposo teaches the aircraft of claim 1, wherein the pair of wings are coupled to the fuselage in a high-wing configuration (2, and 6 as seen in figure 1 of Kiesewetter).
Regarding claim 5, Kiesewetter as modified by Raposo teaches the aircraft of claim 1, wherein the plurality of lift fan assemblies are mounted in a fixed position relative to the pair of wings to move the aircraft in a vertical direction (4b, 4d, 6a, and 6b as seen in figure 2, and Paragraph 103, lines 1-9 of Kiesewetter).
Regarding claim 6, Kiesewetter as modified by Raposo teaches the aircraft of claim 5, wherein one or more of the plurality of lift fan assemblies are configurable to stop operating during a forward flight of the aircraft (Paragraph 107, lines 10-20 of Kiesewetter).
Regarding claim 9, Kiesewetter as modified by Raposo teaches the aircraft of claim 1, wherein the plurality of tilting fan assemblies are coupled to at least one of the pair of wings via one or more tilting mechanisms (4a, 4c, 6a, and 6b as seen in figures 2, and 5, Paragraph 95, lines 1-10 of Kiesewetter).
Regarding claim 19, Kiesewetter as modified by Raposo teaches the aircraft of claim 1, wherein the plurality of lift fan assemblies are provided at a trailing edge of the pair of wings (4b, 4d, 6a, and 6b as seen in figure 2 of Kiesewetter) and the plurality of tilting fan assemblies are provided at a leading edge of the pair of wings (4a, 4c, 6a, and 6b as seen in figure 2 of Kiesewetter).
Regarding claim 20, Kiesewetter as modified by Raposo teaches the aircraft of claim 1, but Kiesewetter does not teach that the control system is configurable to: receive a flight instruction; determine a position of the plurality of tilting fan assemblies; control one or more of the plurality of tilting fan assemblies between the vertical lift position and the forward flight position based on the flight instruction; and continuously monitor the position of the plurality of tilting fan assemblies in view of the flight instruction.  However, Raposo does teach that the control system is configurable to: receive a flight instruction (Paragraph 68, lines 1-6); determine a position of the plurality of tilting fan assemblies (Claim 29, lines 1-17); control one or more of the plurality of tilting fan assemblies between the vertical lift position and the forward flight position based on the flight instruction (Paragraph 68, lines 1-6, Paragraph  72, lines 1-9, and Claim 30, lines 1-13); and continuously monitor the position of the plurality of tilting fan assemblies in view of the flight instruction (Paragraph 3, lines 1-10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the controller receive a command, determine the current position of the aircraft, change the position of the aircraft based on the current command, and monitor the position of the aircraft because Kiesewetter and Raposo are both VTOL aircraft with fixed vertical fans and tiltable fans.  The motivation for having the controller receive a command, determine the current position of the aircraft, change the position of the aircraft based on the current command, and monitor the position of the aircraft is that it allows the operator to set a desired mode for the aircraft and the system can transition to that mode and monitor and maintain the mode while accounting for outside forces such as wind gusts to maintain vehicle stability.
Regarding claim 21, Kiesewetter as modified by Raposo teaches the aircraft of claim 20, but Kiesewetter does not teach that the control system is configurable to: control the position of the tilting fan assemblies based on flight data received by sensors coupled to the aircraft.  However, Raposo does teach that the control system is configurable to: control the position of the tilting fan assemblies based on flight data received by sensors coupled to the aircraft (Paragraph 3, lines 1-10, Paragraph 68, lines 1-6, and Paragraph 215, lines 1-6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the position be controlled based on flight data from sensors because Kiesewetter and Raposo are both VTOL aircraft with fixed vertical fans and tiltable fans.  The motivation for having the position be controlled based on flight data from sensors is that it allows the system to adjust for outside forces on the aircraft like wind gusts.
Regarding claim 22, Kiesewetter as modified by Raposo teaches the aircraft of claim 20, but Kiesewetter does not teach that the control system is configurable to: control the position of the tilting fan assemblies automatically.  However, Raposo does teach that the control system is configurable to: control the position of the tilting fan assemblies automatically (Paragraph 68, lines 1-6, Paragraph 214, lines 1-12, and Paragraph 215, lines 1-6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the controller automatically control the position of the fan assemblies because Kiesewetter and Raposo are both VTOL aircraft with fixed vertical fans and tiltable fans.  The motivation for having the controller automatically control the position of the fan assemblies is that it allows the system to respond without human intervention which can allow it to respond quicker and more accurately to outside forces like wind gusts.
Regarding claim 23, Kiesewetter as modified by Raposo teaches the aircraft of claim 20, but Kiesewetter does not teach that the control system is configurable to: control the position of the tilting fan assemblies based on a signal received from a remote entity. However, Raposo does teach that the control system is configurable to: control the position of the tilting fan assemblies based on a signal received from a remote entity (Paragraph 4, lines 1-5, and Paragraph 68, lines 1-6, this teaches that the vehicle can be a remotely operated vehicle which must receive signals from a remote entity).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the position of the tilt rotors controlled by a remote entity because Kiesewetter and Raposo are both VTOL aircraft with fixed vertical fans and tiltable fans.  The motivation for having he position of the tilt rotors controlled by a remote entity is that it allows the aircraft to function without a crew onboard which can reduce the weight of the aircraft and extend the flight parameters of a mission.
Regarding claim 24, Kiesewetter as modified by Raposo teaches the aircraft of claim 20, but Kiesewetter does not teach that the control system is configurable to: Page 6 of 11Appl. No. 17/162,313Attorney Docket No.: 105984-1233698Amdt. dated July 22, 2022Preliminary Amendmentcontrol a first tilting fan assembly and a second tilting fan assembly among the plurality of tilting fan assemblies independently from each other.  However, Raposo does teach that the control system is configurable to: Page 6 of 11Appl. No. 17/162,313Attorney Docket No.: 105984-1233698Amdt. dated July 22, 2022Preliminary Amendmentcontrol a first tilting fan assembly and a second tilting fan assembly among the plurality of tilting fan assemblies independently from each other (Paragraph  72, lines 1-9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the controller tilt the fan assemblies independently because Kiesewetter and Raposo are both VTOL aircraft with fixed vertical fans and tiltable fans.  The motivation for having the controller tilt the fan assemblies independently is that it allows the system to more precisely respond to the forces acting on the aircraft to maintain stability.
Regarding claim 25, Kiesewetter as modified by Raposo teaches the aircraft of claim 20, but Kiesewetter does not teach that the control system is configurable to control: at least a subset of the plurality of tilting fan assemblies simultaneously. However, Raposo does teach that the control system is configurable to control: at least a subset of the plurality of tilting fan assemblies simultaneously (Paragraph  72, lines 1-9, this teaches that both of the fan assemblies can be tilted simultaneously).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the controller control the fan assemblies simultaneously because Kiesewetter and Raposo are both VTOL aircraft with fixed vertical fans and tiltable fans.  The motivation for having the controller control the fan assemblies simultaneously is that it allows the fans to move in unison to more quickly get into the desired position and cuts down on the time that the aircraft is in a transitional position.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kiesewetter et al. (PGPub #2020/0164972) as modified by Raposo (PGPub #2010/0301168) as applied to claim 1 above, and further in view of Dietrich (PGPub #2016/0023527).
Regarding claim 2, Kiesewetter as modified by Raposo teaches the aircraft of claim 1, further comprising: one or more battery units (Paragraph 69, lines 1-14 of Kiesewetter) configured to power the plurality of tilting fan assemblies and the plurality of lift fan assemblies (Paragraph 69, lines 1-14 of Kiesewetter).  But does not explicitly teach that the batteries include a plurality of battery cells.
However, Dietrich does teach that the batteries include a plurality of battery cells (Paragraph 38, lines 7-10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the batteries have a plurality of battery cells because Kiesewetter and Dietrich are both VTOL aircraft with batteries.  The motivation for having the batteries have a plurality of battery cells is that it can increase the power that the batteries can supply.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kiesewetter et al. (PGPub #2020/0164972) as modified by Raposo (PGPub #2010/0301168) as applied to claim 1 above, and further in view of Baharav et al. (PGPub #2022/0009626).
Regarding claim 3, Kiesewetter as modified by Raposo teaches the aircraft of claim 1 further comprising: a tailplane (7 of Kiesewetter) coupled to a rear end of the fuselage (2, and 7 as seen in figure 2).  But, Kiesewetter does not teach that the tailplane is in form of a V- tail.
However, Baharav does teach that the tailplane is in form of a V- tail (320, and 340 as seen in figures 1, and 7).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the tailplane be in a V-tail form because Kiesewetter and Baharav are both VTOL aircraft.  The motivation for having the tailplane be in a V-tail is that it allows the aircraft to have a pair of rudders which can improve the control and stability of the aircraft.
Claims 7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kiesewetter et al. (PGPub #2020/0164972) as modified by Raposo (PGPub #2010/0301168) as applied to claims 1, and 5 above, and further in view of Campbell (PGPub #2020/0140079).
Regarding claim 7, Kiesewetter as modified by Raposo teaches the aircraft of claim 5, wherein the aircraft has a plurality of lift fan assemblies (4b, and 4d as seen in figure 2 of Kiesewetter), but does not teach that each of the plurality of fan assemblies comprise an electric motor-driven rotor.
However, Campbell does teach that each of the plurality of fan assemblies comprise an electric motor-driven rotor (Paragraph 25, lines 1-7).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have each fan assembly have an electric motor driven rotor because Kiesewetter and Campbell are both VTOL aircraft.  The motivation for having each fan assembly have an electric motor driven rotor is that it allows each of the rotors to be individually powered which provides additional redundancy and control.
Regarding claim 12, Kiesewetter as modified by Raposo teaches the aircraft of claim 1, further comprising: a plurality of support structures (8a, and 8b of Kiesewetter) coupled to the pair of wings (6a, 6b, 8a, and 8b as seen in figure 2 of Kiesewetter), wherein a lift fan assembly among the plurality of lift fan assemblies is coupled to a first end of each support structure (4b, 4d, 8a, and 8b as seen in figure 2 of Kiesewetter).  But Kiesewetter does not teach that the support structures are coupled to the underside of the wing.
However, Campbell does teach that the support structures are coupled to the underside of the wing )104b, 106a, and 106b as seen in figure 1A).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the support structure couple to the underside of the wing because Kiesewetter and Campbell are both VTOL aircraft with booms.  The motivation for having the support structure couple to the underside of the wing is that it allows the shape of the wing to be undisturbed by not having the boom pass through the surface which helps to improve the efficiency of the wing.
Regarding claim 13, Kiesewetter as modified by Raposo and Campbell teaches the aircraft of claim 12, wherein at least one of the plurality of tilting fan assemblies is coupled to a second end of a first support structure among the plurality of support structures via a tilting mechanism (4a, 4c, 6a, 6b 8a, and 8b as seen in figures 2, and 5, Paragraph 95, lines 1-10 of Kiesewetter).
Regarding claim 14, Kiesewetter as modified by Raposo and Campbell teaches the aircraft of claim 12, wherein a tilting fan assembly among the plurality of tilting fan assemblies is coupled to a second end of each support structure (4a, 4c, 6a, 6b 8a, and 8b as seen in figures 2, and 5, Paragraph 95, lines 1-10 of Kiesewetter).
Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kiesewetter et al. (PGPub #2020/0164972) as modified by Raposo (PGPub #2010/0301168) as applied to claims 1, 5, and 9 above, and further in view of Iqbal et al. (PGPub #2021/0206487).
Regarding claim 8, Kiesewetter as modified by Raposo teaches the aircraft of claim 5, wherein the lift fans are attached to the rear of the wing (4b, 4d, 6a, and 6b as seen in figure 2 of Kiesewetter), at least three aft fan assemblies are coupled to each of the pair of wings.
However, Iqbal does teach at least three aft fan assemblies are coupled to each of the pair of wings (30 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have three fan assemblies at the aft of each wing because Kiesewetter and Iqbal are both VTOL aircraft.  The motivation for having three fan assemblies at the aft of each wing is that it provides the aircraft with additional lift and thrust and distributes it over the wing which can reduce the stress on the wing.
Regarding claim 10, Kiesewetter as modified by Raposo teaches the aircraft of claim 9, but does not teach that at least three tilting fan assemblies are coupled to each of the pair of wings.  However, Iqbal does teach that at least three tilting fan assemblies are coupled to each of the pair of wings (20 as seen in figures 1, and 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have three tilting fan assemblies on each wing because Kiesewetter and Iqbal are both VTOL aircraft.  The motivation for having three tilting fan assemblies on each wing is that it provides the aircraft with additional lift and thrust and distributes it over the wing which can reduce the stress on the wing.
Regarding claim 11, Kiesewetter as modified by Raposo teaches the aircraft of claim 1, but does not teach that a combined number of lift fan assemblies and tilting fan assemblies is at least 12.  However, Iqbal does teach that a combined number of lift fan assemblies and tilting fan assemblies is at least 12 (20, and 30 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have 12 fan assemblies because Kiesewetter and Iqbal are both VTOL aircraft.  The motivation for having 12 fan assemblies is that it provides the aircraft with additional lift and thrust and distributes it over the wing which can reduce the stress on the wing.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kiesewetter et al. (PGPub #2020/0164972) as modified by Raposo (PGPub #2010/0301168), and Campbell (PGPub #2020/0140079) as applied to claim 12 above, and further in view of Baharav et al. (PGPub #2022/0009626).
Regarding claim 15, Kiesewetter as modified by Raposo and Campbell teaches the aircraft of claim 12, but Kiesewetter does not teach a second lift fan assembly is coupled to a second end of at least one support structure among the plurality of support structures.  However, Baharav does teach a second lift fan assembly is coupled to a second end of at least one support structure among the plurality of support structures (400 as seen in figure 2, and 650 as seen in figure 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have lift fans at both ends of the support structure because Kiesewetter and Baharav are both VTOL aircraft.  The motivation for having lift fans at both ends of the support structure is that it helps to balance the aircraft and provide stability during maneuvers.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kiesewetter et al. (PGPub #2020/0164972) as modified by Raposo (PGPub #2010/0301168) as applied to claim 1 above, and further in view of Vander Lind et al. (PGPub #2019/0256194).
Regarding claim 16, Kiesewetter as modified by Raposo teaches the aircraft of claim 1, but does not teach one or more lateral support structures coupled to the fuselage, wherein the plurality of tilting fan assemblies are coupled to the one or more lateral support structures.  However, Vander Lind does teach one or more lateral support structures (108) coupled to the fuselage (102, and 108 as seen in figure 1), wherein the plurality of tilting fan assemblies are coupled to the one or more lateral support structures (106, 108, and 110 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a support structure connecting the tilting fan assemblies to the fuselage because Kiesewetter and Vander Lind are both VTOL aircraft.  The motivation for having a support structure connecting the tilting fan assemblies to the fuselage is that it allows the tilting rotors to be located at the nose of the aircraft  which allows the tilting fans to have a greater effect of the pitch of the aircraft which can improve control.
Regarding claim 17, Kiesewetter as modified by Raposo, and Vander Lind teaches the aircraft of claim 16, but, Kiesewetter does not teach that the one or more lateral support structures are tilting around an axis parallel to a lateral axis of the aircraft.  However, Vander Lind does teach that the one or more lateral support structures are tilting around an axis parallel to a lateral axis of the aircraft (102, and 108 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the lateral support parallel to the lateral axis of the aircraft because Kiesewetter and Vander Lind are both VTOL aircraft.  The motivation for having the lateral support parallel to the lateral axis of the aircraft is that it helps to eliminate the yaw effects from the rotors by having them aligned with the longitudinal axis.
Regarding claim 18, Kiesewetter as modified by Raposo, and Vander Lind teaches the aircraft of claim 16, but Kiesewetter does not teach that the one or more lateral support structures are coupled to the fuselage forward of the pair of wings.  However, Vander Lind does teach that the one or more lateral support structures are coupled to the fuselage forward of the pair of wings (100, and 108 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the lateral support structure mounted forward of the wings because Kiesewetter and Vander Lind are both VTOL aircraft.  The motivation for having the lateral support structure mounted forward of the wings is that it helps to ensure that the tilting rotors are free from the wing and cannot make contact with the wing while it is transitioning.
Claims 26, 29, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kiesewetter et al. (PGPub #2020/0164972) in view of Raposo (PGPub #2010/0301168), and Dietrich (PGPub #2016/0023527).
Regarding claim 26, Kiesewetter teaches an aircraft comprising: a fuselage (2); a pair of wings (6a, and 6b) coupled to opposite sides of the fuselage (2, 6a, and 6b as seen in figure 2); a plurality of tilting fan assemblies (4a, and 4c) coupled to the pair of wings (4a, 4c, 6a, and 6b as seen in figure 2) wherein the plurality of tilting fan assemblies are configured to move between a vertical lift position and a forward flight position (4a, and 4c as seen in figures 2, and 5, and Paragraph 95, lines 1-10), wherein the plurality of tilting fan assemblies are configured to create a vertical lift when in the vertical lift position (4a, and 4c as seen in figure 2, and Paragraph 95, lines 1-10); one or more battery units (Paragraph 69, lines 1-14) configured to power the plurality of tilting fan assemblies (Paragraph 69, lines 1-14); but does not explicitly teach that the batteries include a plurality of battery cells, and a control system configured to control the plurality of tilting fan assemblies between the vertical lift position and the forward flight position.
However, Raposo does teach a control system configured to control the plurality of tilting fan assemblies between the vertical lift position and the forward flight position (Abstract, lines 7-11, and Paragraph 68, lines 1-6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a controller control the tilting of the fans because Kiesewetter and Raposo are both VTOL aircraft with fixed vertical fans and tiltable fans.  The motivation for having a controller control the tilting of the fans is that it allows the fans position to be changed as necessary to meet the desired flight goals.  But does not teach that the batteries include a plurality of battery cells.
However, Dietrich does teach that the batteries include a plurality of battery cells (Paragraph 38, lines 7-10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the batteries have a plurality of battery cells because Kiesewetter and Dietrich are both VTOL aircraft with batteries.  The motivation for having the batteries have a plurality of battery cells is that it can increase the power that the batteries can supply.
Regarding claim 29, Kiesewetter as modified by Raposo and Dietrich teaches the aircraft of claim 26, wherein the plurality of tilting fan assemblies are coupled to a leading edge of the pair of wings via one or more tilting mechanisms (4a, 4c, 6a, and 6b as seen in figures 2, and 5, Paragraph 95, lines 1-10 of Kiesewetter).
Regarding claim 31, Kiesewetter as modified by Raposo and Dietrich teaches the aircraft of claim 26, but Kiesewetter does not teach that the control system is configurable to control a first tilting fan assembly and a second tilting fan assembly among the plurality of tilting fan assemblies independently from each other. However, Raposo does teach that the control system is configurable to control a first tilting fan assembly and a second tilting fan assembly among the plurality of tilting fan assemblies independently from each other (Paragraph  72, lines 1-9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the controller tilt the fan assemblies independently because Kiesewetter and Raposo are both VTOL aircraft with fixed vertical fans and tiltable fans.  The motivation for having the controller tilt the fan assemblies independently is that it allows the system to more precisely respond to the forces acting on the aircraft to maintain stability.
Regarding claim 32, Kiesewetter as modified by Raposo and Dietrich teaches the aircraft of claim 26, but Kiesewetter does not teach that the control system is configurable to control at least a subset of the plurality of tilting fan assemblies simultaneously. However, Raposo does teach that the control system is configurable to control at least a subset of the plurality of tilting fan assemblies simultaneously (Paragraph  72, lines 1-9, this teaches that both of the fan assemblies can be tilted simultaneously).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the controller control the fan assemblies simultaneously because Kiesewetter and Raposo are both VTOL aircraft with fixed vertical fans and tiltable fans.  The motivation for having the controller control the fan assemblies simultaneously is that it allows the fans to move in unison to more quickly get into the desired position and cuts down on the time that the aircraft is in a transitional position.
Regarding claim 33, Kiesewetter as modified by Raposo and Dietrich teaches the aircraft of claim 26, but Kiesewetter does not teach that the control system is configurable to control a position of the tilting fan assemblies based on flight data received by sensors coupled to the aircraft.  However, Raposo does teach that the control system is configurable to control a position of the tilting fan assemblies based on flight data received by sensors coupled to the aircraft (Paragraph 3, lines 1-10, Paragraph 68, lines 1-6, and Paragraph 215, lines 1-6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the position be controlled based on flight data from sensors because Kiesewetter and Raposo are both VTOL aircraft with fixed vertical fans and tiltable fans.  The motivation for having the position be controlled based on flight data from sensors is that it allows the system to adjust for outside forces on the aircraft like wind gusts.
Regarding claim 34, Kiesewetter as modified by Raposo and Dietrich teaches the aircraft of claim 26, but Kiesewetter does not teach that the control system is configurable to control a position of the tilting fan assemblies automatically. However, Raposo does teach that the control system is configurable to control a position of the tilting fan assemblies automatically (Paragraph 68, lines 1-6, Paragraph 214, lines 1-12, and Paragraph 215, lines 1-6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the controller automatically control the position of the fan assemblies because Kiesewetter and Raposo are both VTOL aircraft with fixed vertical fans and tiltable fans.  The motivation for having the controller automatically control the position of the fan assemblies is that it allows the system to respond without human intervention which can allow it to respond quicker and more accurately to outside forces like wind gusts.
Regarding claim 35, Kiesewetter as modified by Raposo and Dietrich teaches the aircraft of claim 26, but Kiesewetter does not teach that the control system is configurable to control a position of the tilting fan assemblies based on a signal received from a remote entity. However, Raposo does teach that the control system is configurable to control a position of the tilting fan assemblies based on a signal received from a remote entity (Paragraph 4, lines 1-5, and Paragraph 68, lines 1-6, this teaches that the vehicle can be a remotely operated vehicle which must receive signals from a remote entity).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the position of the tilt rotors controlled by a remote entity because Kiesewetter and Raposo are both VTOL aircraft with fixed vertical fans and tiltable fans.  The motivation for having he position of the tilt rotors controlled by a remote entity is that it allows the aircraft to function without a crew onboard which can reduce the weight of the aircraft and extend the flight parameters of a mission.
Claims 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kiesewetter et al. (PGPub #2020/0164972) as modified by Raposo (PGPub #2010/0301168), and Dietrich (PGPub #2016/0023527) as applied to claim 26 above, and further in view of Campbell (PGPub #2020/0140079).
Regarding claim 27, Kiesewetter as modified by Raposo and Dietrich teaches the aircraft of claim 26, further comprising: a plurality of support structures  (8a, and 8b of Kiesewetter)coupled to the pair of wings (6a, 6b, 8a, and 8b as seen in figure 2 of Kiesewetter), wherein at least one of the plurality of tilting fan assemblies is coupled to an end of a first support structure among the plurality of support structures via a tilting mechanism (4a, 4c, 8a, and 8b as seen in figures 2, and 5, Paragraph 95, lines 1-10 of Kiesewetter).  But Kiesewetter does not teach that the support structures are coupled to the underside of the wing.
However, Campbell does teach that the support structures are coupled to the underside of the wing )104b, 106a, and 106b as seen in figure 1A).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the support structure couple to the underside of the wing because Kiesewetter and Campbell are both VTOL aircraft with booms.  The motivation for having the support structure couple to the underside of the wing is that it allows the shape of the wing to be undisturbed by not having the boom pass through the surface which helps to improve the efficiency of the wing.
Regarding claim 28, Kiesewetter as modified by Raposo and Dietrich teaches the aircraft of claim 26, further comprising: a plurality of support structures (8a, and 8b of Kiesewetter) coupled to the pair of wings (6a, 6b, 8a, and 8b as seen in figure 2 of Kiesewetter), wherein a tilting fan assembly among the plurality of tilting fan assemblies is coupled to an end of each support structure (4a, 4c, 6a, 6b 8a, and 8b as seen in figures 2, and 5, Paragraph 95, lines 1-10 of Kiesewetter).  But Kiesewetter does not teach that the support structures are coupled to the underside of the wing.
However, Campbell does teach that the support structures are coupled to the underside of the wing )104b, 106a, and 106b as seen in figure 1A).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the support structure couple to the underside of the wing because Kiesewetter and Campbell are both VTOL aircraft with booms.  The motivation for having the support structure couple to the underside of the wing is that it allows the shape of the wing to be undisturbed by not having the boom pass through the surface which helps to improve the efficiency of the wing.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kiesewetter et al. (PGPub #2020/0164972) as modified by Raposo (PGPub #2010/0301168), and Dietrich (PGPub #2016/0023527) as applied to claim 26 above, and further in view of Iqbal et al. (PGPub #2021/0206487).
Regarding claim 30, Kiesewetter as modified by Raposo and Dietrich teaches the aircraft of claim 26, but does not teach that at least three tilting fan assemblies are coupled to each of the pair of wings.  However, Iqbal does teach that at least three tilting fan assemblies are coupled to each of the pair of wings (20 as seen in figures 1, and 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have three tilting fan assemblies on each wing because Kiesewetter and Iqbal are both VTOL aircraft.  The motivation for having three tilting fan assemblies on each wing is that it provides the aircraft with additional lift and thrust and distributes it over the wing which can reduce the stress on the wing.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kiesewetter et al. (PGPub #2020/0164972) as modified by Raposo (PGPub #2010/0301168), and Dietrich (PGPub #2016/0023527) as applied to claim 26 above, and further in view of Baharav et al. (PGPub #2022/0009626).
Regarding claim 36, Kiesewetter as modified by Raposo and Dietrich teaches the aircraft of claim 26, further comprising: a tailplane (7 of Kiesewetter) coupled to a rear end of the fuselage (2, and 7 as seen in figure 2).  But, Kiesewetter does not teach that the tailplane is in form of a V- tail.
However, Baharav does teach that the tailplane is in form of a V- tail (320, and 340 as seen in figures 1, and 7).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the tailplane be in a V-tail form because Kiesewetter and Baharav are both VTOL aircraft.  The motivation for having the tailplane be in a V-tail is that it allows the aircraft to have a pair of rudders which can improve the control and stability of the aircraft.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Raposo (PGPub #2010/0301168) in view of Hohenthal (PGPub #2021/0016877).
Regarding claim 42, Raposo teaches the method of claim 37, but does not teach that the flight instruction is a takeoff instruction, and wherein controlling the one or more of the plurality of tilting fan assemblies comprises: determining whether each of the plurality of tilting fan assemblies is in the vertical lift position; and controlling the one or more of the plurality of tilting fan assemblies to the vertical lift position.  However, Hohenthal does teach that the flight instruction is a takeoff instruction (Paragraph 28, lines 1-25, and Claim 15, lines 1-7), and wherein controlling the one or more of the plurality of tilting fan assemblies comprises: determining whether each of the plurality of tilting fan assemblies is in the vertical lift position (Paragraph 28, lines 1-25, and Claim 15, lines 1-7); and controlling the one or more of the plurality of tilting fan assemblies to the vertical lift position (The aircraft as seen in figures 2, and 3, and Paragraph 28, lines 1-25, and Claim 15, lines 1-7).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the controller determine the current position of the aircraft and move the rotors to the vertical position when a takeoff instruction is received because Raposo and Hohenthal are both VTOL aircraft.  The motivation for having the controller determine the current position of the aircraft and move the rotors to the vertical position when a takeoff instruction is received is that it allows the system to ensure that it can transition to the new flight pattern while only moving the components that are needed to move to help lengthen the lifespan of the vehicle.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Raposo (PGPub #2010/0301168) in view of Kiesewetter et al. (PGPub #2020/0164972).
Regarding claim 45, Raposo teaches the method of claim 44, but does not teach controlling one or more of a plurality of lift fan assemblies to stop operating during the forward flight of the aircraft.  However, Kiesewetter does teach controlling one or more of a plurality of lift fan assemblies to stop operating during the forward flight of the aircraft (Paragraph 107, lines 10-20).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have lift fan assemblies turned off in forward flight because Raposo and Kiesewetter are both VTOL aircraft.  The motivation for having lift fan assemblies turned off in forward flight is that it helps to save energy by not having fan assemblies running when they are not needed for flight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647